Citation Nr: 0533524	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-11 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to July 1972 and from March 1974 to May 1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A March 1999 
rating decision determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability had not been 
submitted.  An August 2002 rating decision denied entitlement 
to TDIU.  The veteran perfected an appeal of both rating 
decisions.

The undersigned Veterans Law Judge conducted a 
videoconference hearing in July 2003.  A transcripts of that 
hearing is of record.

In February 2004, the Board remanded the case for additional 
development.  Subsequently, an August 2005 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  In February 1987, the RO denied service connection for a 
right knee disability essentially based on a finding that the 
veteran did not have a right knee disability during service 
that was related to post service knee pathology.



3.  In August 1989, the Board denied service connection for a 
left knee disability, essentially finding that injury to the 
veteran's left knee during service was acute and transitory, 
and was unrelated to any current left knee disability.  

4.  Evidence added to the record since the February 1987 
rating decision and August 1989 Board decision does not bear 
directly and substantially upon the merits of the veteran's 
claim for service connection for a bilateral knee disability 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.  The veteran is service-connected for migraine headaches, 
rated as 50 percent disabling; tinnitus, rated as 10 percent 
disabling; and hearing loss, rated as noncompensably 
disabling; his combined service connected evaluation is 60 
percent.

6.  The veteran completed two years of college and has work 
experience in the automobile repair field, including 
management; he has indicated that he last worked full-time in 
2001.

7.  The veteran is unemployable by reason of his service-
connected migraine headache disability.


CONCLUSIONS OF LAW

1.  The February 1987 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C. § 
4005 (1982); 38 C.F.R. §§ 3.104, 19.129 19.192 (1986); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The August 1989 Board decision that denied service 
connection for a left knee disability is final and is not 
subject to revision on the same factual basis.  See 38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1989) (currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005)).

3.  New and material evidence has not been received since the 
February 1987 rating decision that denied service connection 
for a right knee disability, and the veteran's claim for 
entitlement to service connection for that disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

4.  New and material evidence has not been submitted since 
the final August 1989 Board decision that denied service 
connection for a left knee disability, and the veteran's 
claim for entitlement to service connection for that 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  The schedular criteria for entitlement to a total 
disability rating based on individual unemployability due to 
service- connected disabilities are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.16 (2005).

6.  An extraschedular award of a total rating for 
compensation based on individual unemployability is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since that letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), the February 2004 letter did not 
specifically request that the claimant provide any evidence 
or information in his possession that pertains to the claims.  
The veteran was advised of the evidence necessary to 
substantiate his claim.  The veteran was also informed of his 
and VA's respective obligations with regard to obtaining 
evidence and was advised that it was his responsibility to 
make sure that VA received all records not in the possession 
of a Federal department or agency.  The veteran was asked to 
send additional evidence to the RO and to let VA know if 
there was any other evidence or information that he thought 
would support his claim.  In an April 2004 written statement, 
the veteran specifically noted that "I have sent the Board 
all the documents that pertain to these cases," and he 
requested that his appeal be adjudicated as soon as possible.  
Thus, the Board finds that the RO's failure in this case to 
specifically request that the claimant provide any evidence 
in his possession that pertains to the claim was not 
prejudicial to the veteran.

In addition, by virtue of the rating decisions on appeal, the 
April 1999 and March 2003 Statements of the Case (SOCs), and 
the August 2005 Supplemental Statement of the Case (SSOC), he 
was provided with specific information as to why the 
particular claims were being denied, and of the evidence that 
was lacking.  The Board finds that, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while 
VCAA notice was not provided prior to the initial rating 
decisions on appeal, complying notice was subsequently 
provided, and the case was readjudicated and the most recent 
rating decision was issued after the complying letter was 
provided.  

The RO has obtained the veteran's VA outpatient treatment 
records, specified private records, and Social Security 
Administration records.  The veteran was provided with a VA 
examination in June 2002.  The veteran has not indicated that 
there is other evidence available.

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA with respect to the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Bilateral Knees- New and Material Evidence

In February 1987, the Los Angeles, California, RO denied 
service connection for a bilateral knee disability, 
essentially finding there was no evidence of knee disability 
during service or of a nexus between postservice knee 
findings and his periods of service.  The veteran did not 
appeal this decision as to the right knee within one year of 
being notified and it is final.  See 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005)).

The veteran appealed the February 1987 rating decision with 
respect to the left knee.  In an August 1989 decision, the 
Board denied service connection for a left knee disability, 
essentially finding that injury to the veteran's left knee 
during service was acute and transitory, and was unrelated to 
any current left knee disability.  The Board's August 1989 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 
19.104 (1989) (currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2005)).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).

The regulation pertaining to claims to reopen, 38 C.F.R. § 
3.156, was amended during the course of this appeal.  The 
amendment, however, applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim to reopen was filed prior to that date, 
in June 1998, and the amended regulation does not apply.

Under the applicable criteria, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Relevant evidence of record at the time of the February 1987 
rating decision (right knee) and the August 1989 Board 
decision (left knee) included the veteran's service medical 
records, and a VA examination report dated in December 1986.  
The service medical records did not note any right or left 
knee injury or complaints.  The reenlistment examinations in 
February 1975 and September 1980 noted a scar on the lateral 
aspect of the right leg.  The December 1986 VA examination 
noted the veteran's reported history of injuries to both 
knees during service when a box of rifles fell on his legs in 
1974 and when he was pinned between two trucks in 1978.  
Examination showed that the left leg was smaller in 
circumference than the right.  There was a scar over the left 
knee, as well as tenderness, pain, and crepitation of the 
left knee.  The diagnosis was status post injury to both 
knees.

The February 1987 rating decision and August 1989 Board 
decision determined that the veteran did not have a chronic 
disability of either knee during service and that any current 
knee pathology was not related to an injury during service.  
Thus, in this case, to be new and material the evidence would 
need to objectively demonstrate a right or left knee injury 
during service, and/or a nexus between a current left or 
right knee diagnosis and an injury during service.

The medical evidence received since the February 1987 rating 
decision and August 1989 Board decision, both VA and private, 
shows complaints and treatments related to knee pain, with 
diagnoses of traumatic arthritis of the left knee, bilateral 
patello-femoral syndrome, and arthritis of the knees, but no 
indication that any current pathology had its onset in or was 
otherwise attributable to the veteran's period of service.  
The veteran has also submitted his own written statements and 
hearing testimony, as well as a written statement from his 
wife, all attesting to his having knee injuries in service.  
These statements are essentially cumulative of the veteran's 
statements of record at the time of the February 1987 rating 
decision and August 1989 Board decision.

The evidence received since the February 1987 rating decision 
and August 1989 Board decision is cumulative of evidence of 
record considered in those decisions.  It fails to show 
medical evidence of a left or right knee injury during 
service or of a link between current left or right knee 
complaints/pathology and the veteran's periods of service, it 
does not bear directly and substantially upon the specific 
matters under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  Thus, the veteran's attempt to reopen 
his claim for service connection for a bilateral knee 
disability must fail.

TDIU

The veteran contends that his service-connected migraine 
headache disability precludes him from engaging in 
substantially gainful employment.  In circumstances where a 
claimant claims unemployability and he/she is less than 
totally disabled under the schedular criteria, a total rating 
may be granted where it is found that service connected 
disorder(s) prevent him/her from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2005).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2005).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2005).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15  
(2005).  VA must consider the effects of the claimant's 
service connected disabilities in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2005).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The veteran is service-connected for migraine headaches, 
rated as 50 percent disabling; tinnitus, rated as 10 percent 
disabling; and hearing loss, rated as noncompensably 
disabling; his combined service connected evaluation is 60 
percent.  Thus, he fails to meet the percentage requirements 
of 4.16(a).  

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2005).  Where, as in this 
case, the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id.  Referral is required 
where there is a plausible basis for concluding that the 
veteran is unable to secure and follow a gainful occupation.  
Id. at 9.

The case was referred to VA's C&P Director in April 2005.  
The Director of C&P determined that an extraschedular rating 
was not warranted.  The veteran continued to appeal to the 
Board.

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See, VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The veteran completed two years of college and has work 
experience in the automobile repair field, including 
management.  On his application for individual 
unemployability completed in August 2001, the veteran 
reported that he became disabled in 2001.  

A statement dated in August 2001 from R.M.K., M.D., indicated 
that Dr. K. had treated the veteran since 1997, and that the 
veteran was disabled due to migraine headaches and a left 
knee disability.

Of record is a VA examination conducted in June 2002, in 
which the examiner stated that:

I found that it would be very difficult at 
this point in time for [the veteran] to 
maintain gainful employment with the 
frequency of his migraine headaches and 
the pain medication that he needs to take 
daily.

Records from the Social Security Administration indicate that 
the veteran was found disabled in a January 2003 decision.  
That decision determined that the veteran became disabled in 
July 2001, when he experienced a myocardial infarction and 
underwent heart catheterization for coronary artery disease 
and angina.  The SSA decision noted the veteran had the 
following severe impairments:  arthritis of the left knee, 
migraine headaches, coronary artery disease, and residuals of 
myocardial infarctions, coronary angiography and stenting.   

A September 2002 statement from a VA physician, V.K., M.D., 
stated that the veteran:

continues to get migraine headaches 
everyday, requiring narcotic use and 
Midrin.  During the migraine attacks he is 
bedridden secondary to severe photophobia 
and nausea, and severe pain.  He has been 
having attacks on a daily basis, making 
him unable to work, or perform tasks, 
productive of severe economic 
inadaptability.

A July 2003 statement from Dr. K. noted that the veteran had 
been unable to keep a job secondary to his uncontrolled 
migraine.  

There is evidence of other, non-service-connected 
disabilities as referenced by the SSA decision and the 
Director of C&P, but the Board may only consider the effect 
the veteran's service-connected disabilities have on his 
employability in making a determination.  The opinions by the 
Director of C&P do not cite to competent evidence reflecting 
that migraines do not prevent the veteran from pursuing 
gainful employment.  

According to the regulations, "it is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled".  38 C.F.R. § 4.16(b) (2005).  In 
light of the three medical statements of record finding that 
the veteran is unable to work due to the frequency and 
severity of his migraine headache attacks, the Board finds 
that he has been shown to be unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected migraine headaches by a preponderance of the 
evidence.  Therefore, an extraschedular rating of a total 
disability rating based on individual unemployability is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2005).




ORDER

New and material evidence not having been received to reopen 
a claim for service connection for bilateral knee disability, 
that benefit is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


